DETAILED ACTION
This Office action is in response to the amendment filed on January 24, 2022, entered by the RCE filed on the same date.
Claims 17-25 are pending.
Claims 17-20 have been amended.
Claims 1-16 and 26 have been canceled.
Claims 17-25 are allowed and will be renumbered as 1-9 in the patent.
The objection to Claim 17 is withdrawn in view of Applicant’s amendments to the claim.
The 35 U.S.C. § 101 rejections of Claims 17-25 are withdrawn in view of Examiner’s amendments to the claims.
For clarity of the prosecution history record, Claims 17-20 recite the limitation “small and independently replaceable modules.” It is noted that the Applicant’s specification states that “[f]or some applications modules to be small. But how small? From the 41 projects used as part of the evaluation, the average number of files may be calculated in last layer modules and in all DRH modules. The results are 2.11 and 3.27 files respectively, meaning that the average DRH module has just a few files. People may comfortably process approximately 5 “chunks” of information at a time. Accordingly, consider a DRH module with 5 files or fewer to be a small module” (page 29, paragraph [00193]). Thus, the term “small” appears to be described by the specification which provides a standard for ascertaining the requisite degree and one of ordinary skill in the art would be able to reasonably determine the scope of the claimed invention. Therefore, Claims 17-20 meet the requirements of § 112(b).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on January 24, 2022 has been entered.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Stephen B. Schott (Reg. No. 51,294) on January 28, 2022.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS


1-16. (Canceled)

17. (Currently Amended) A computer-implemented method for improving a computer program’s quality, the computer-implemented method comprising:
identifying the computer program’s quality corresponding to a measure of the computer program’s maintainability, wherein the computer program’s maintainability is measured using a decoupling level metric corresponding to how the computer program can be decoupled into small and independently replaceable modules, wherein the decoupling level metric for the computer program is automatically computed based on at least two inputs: (1) a dependency file comprising dependency relations among modules of the computer program; and (2) a clustering file that contains design rule hierarchy (DRH) clustering information for the modules of the computer program, wherein the DRH clustering information for the modules of the computer program comprises information regarding the small and independently replaceable modules in a layer within a hierarchical structure of the DRH, [[and]] wherein the decoupling level metric for the computer program is automatically computed for a layer within the hierarchical structure of the DRH based on all the small and independently replaceable modules within the layer of the hierarchical structure of the DRH, and wherein the decoupling level metric for the computer program depends on a size of the small and independently replaceable modules; [[and]]
generating the dependency file and the clustering file as the at least two inputs to automatically compute the decoupling level metric for the computer program;
for the computer program; and
performing maintainability tasks for the computer program to avoid degradation of the architecture of the computer program over time.

18. (Currently Amended) The computer-implemented method of claim 17, wherein improved maintainability corresponds with a higher number of the small and independently replaceable modules than a number of the small and independently replaceable modules absent the improved maintainability.

19. (Currently Amended) The computer-implemented method of claim 17, wherein improved maintainability corresponds with a smaller file size of the small and independently replaceable modules than a file size of the small and independently replaceable modules absent the improved maintainability.

20. (Currently Amended) The computer-implemented method of claim 17, wherein the decoupling level metric corresponding to how the computer program can be decoupled into the small and independently replaceable modules is defined as a decoupling level and the small and independently replaceable modules are separated into layers, and wherein the decoupling level is a sum of all decoupling levels of the separated layers.

21. (Previously Presented) The computer-implemented method of claim 17, wherein the dependency file is a design structure matrix (DSM) file.

22. (Previously Presented) The computer-implemented method of claim 17, wherein the dependency file is generated from a computer program source code.

23. (Previously Presented) The computer-implemented method of claim 22, wherein the computer program source code is reverse engineered.

24. (Previously Presented) The computer-implemented method of claim 17, wherein the decoupling level metric for the computer program comprises a sum of decoupling level metrics for layers within the computer program.

25. (Previously Presented) The computer-implemented method of claim 17, further comprising:
measuring maintainability of a plurality of different computer programs;
comparing maintainability of the plurality of different computer programs; and
determining a health status of a specific computer program among the plurality of different computer programs based on a result of the comparison.

26. (Canceled)

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “wherein the DRH clustering information for the modules of the computer program comprises information regarding the small and independently replaceable modules in a layer within a hierarchical structure of the DRH, wherein the decoupling level metric for the computer program is automatically computed for a layer within the hierarchical structure of the DRH based on all the small and independently replaceable modules within the layer of the hierarchical structure of the DRH, and wherein the decoupling level metric for the computer program depends on a size of the small and independently replaceable modules” as recited in independent Claim 17.
The closest cited prior art, Xiao et al., “Titan: A Toolset That Connects Software Architecture with Quality Analysis,” November 2014 (hereinafter “Xiao01”), teaches Titan, a tool that supports a new architecture model: design rule spaces (DRSpaces). However, Xiao01 fails to teach “wherein the DRH clustering information for the modules of the computer program comprises information regarding the small and independently replaceable modules in a layer within a hierarchical structure of the DRH, wherein the decoupling level metric for the computer program is automatically computed for a layer within the hierarchical structure of the DRH based on all the small and independently replaceable modules within the layer of the hierarchical structure of the DRH, and wherein the decoupling level metric for the computer program depends on a size of the small and independently replaceable modules” as recited in independent Claim 17; and as pointed out by the Applicant’s remarks/arguments on page 10 to page 13 of the Remarks (received on 01/24/2022).


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Sethi et al., “From Retrospect to Prospect: Assessing Modularity and Stability from Software Architecture,” 2009 (hereinafter “Sethi”) discloses a suite of architecture-level metrics, taking external factors that drive software changes into consideration and measuring how well an architecture produces independently substitutable modules.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/Qing Chen/
Primary Examiner, Art Unit 2191